Robert H. Young Executive Vice President and Chief Financial Officer August 23, 2007 Mr. Kevin Vaughn Accounting Branch Chief Division of Corporate Finance Securities and Exchange Commission Mail Stop 4561 100 F Street, N.E. Washington, DC20549 Re: WesBanco, Inc. Form 10-K for the Year Ended December 31, 2006 File Number 333-107763 Dear Mr. Vaughn, Set forth below are the responses of WesBanco, Inc. (“WesBanco” or the “company” ) to the comments of the staff of the Securities and Exchange Commission (“SEC”) included in your letter dated August 9, 2007 relating to the above referenced Form 10-K.We have set forth your original comments in bold followed by our response. Form 10-K for the Year Ended December 31, 2006 Item 6 – Selected Financial Data, page 19 Non-GAAP Measures, page 20 1. Please address the following to explain to us how you determined that your non-GAAP measures presented on various pages of your filing are not prohibited by Item 10(e)(l)(ii)(B) of Regulation S-K and the Frequently Asked Questions Regarding the Use of Non-GAAP Financial Measures as set forth on our website: · Your presentation of “Core Operating Earnings” eliminates Merger-related and restructuring expenses, net of tax.We note that you incurred Merger-related and restructuring expenses during each of the periods presented.Refer to the guidance of Question 8 of the Frequently Asked Questions Regarding the Use of Non-GAAP Financial Measures.Your disclosures have not provided adequate support for why the elimination of such expenses is useful in a non-GAAP earnings measure.Therefore, please revise your presentation accordingly. Response:Although merger-related and restructuring expenses are excluded from each of the years presented in Non-GAAP “Core Operating Earnings,” the expenses relate to specific merger related transactions, or reorganizations of the structure of the organization, that are not part of theregular business operations of WesBanco.Each transaction or reorganization is a single, independent event and does not result in ongoing charges beyond a period of approximately two years or less.While management uses Non-GAAP “Core Operating Earnings” information to analyze the results ofregular business operations excluding the effect of merger-related and restructuring expenses, and believes such information has been beneficial to investors, in light of WesBanco, Inc. 1 Bank Plaza Wheeling, WV 26003-3562 (304) 234-9447 Fax: (304) 234-9450 your comments, in future filings beginning with the 10-Q for the quarter ending September 30, 2007, the company will remove the reference and discussion of “Core Operating Earnings.” · Similarly, tell us how you determined it was appropriate to exclude the gains on the sale of certain branches in 2006.Specifically address the usefulness of the adjustment to exclude these gains in the context of your earlier disclosures that “The sale… is part of WesBanco’s continuing branch optimization program of analyzing smaller, slower growth branch locations for sale, renovation, merger with a nearby office or closure.The disclosures in your 2005 10-K continue on to state “The branch sales were considered to be part of continuing operations, as management considered factors such as the branches being operated as part of a larger regional market encompassing the Parkersburg/Marietta metropolitan service area, the locations were relatively isolated from the main portion of the market and in very small rural communities, and WesBanco has the ability to continue marketing to those customers through mass media, internet and ATMs, if the company so chooses.”We note that similar gains were recorded in the first quarter of 2007.Please revise similar presentations in future filings to eliminate this adjustment or to support its usefulness. Response:In 2006, the company considered the size of the branch sale completed in the first quarter, the likelihood of additional sales of this size, and the usefulness of evaluating the results ofregular business operations excluding the effects of such sales, and determined that the gains on such sales should be excluded from “Core Operating Earnings.”The sale in question involved selling four offices to exit one particular county.The continuing optimization program is focused on individual branches in various othermarkets and thus the sold branches were differentiated factually from the continued program.While management uses Non-GAAP “Core Operating Earnings” information to analyze the results of ongoing business operations excluding the effect of gains on branch sales, and believes this information is helpful to users of the financial statements, in future filings beginning with the 10-Q for the quarter ending September 30, 2007, the company will remove the reference and discussion of “Core Operating Earnings.” · Tell us how you determined that it was appropriate to adjust your earnings measure for certain securities losses in 2006 considering the recurring nature of securities gains and losses as reported in each of the periods presented.Please revise similar presentations in future filings to eliminate this adjustment or revise to support its usefulness. Response:Non-GAAP “Core Operating Earnings” excludes the effect of impairment losses recognized in the first quarter of 2006 relating to approximately $200 million of securities that the company decided to sell as part of a plan to reposition the balance sheet of the company.Although the sale of these securities was completed in subsequent 2006 quarters, the loss was recognized in the first quarter when the decision was made to sell the securities.The size of this sale and the magnitude of the related loss was not anticipated to be repeated, and has not been repeated, as part of the plan to reposition the balance sheet.In most cases the company will hold securities until maturity or until changes in interest rates provide recovery of unrealized losses.While management uses Non-GAAP “Core Operating Earnings” information to analyze the results of ongoing business operations excluding the effect of impairment charges on securities recognized in the first quarter of 2006, and believes this information is helpful to users of the financial statements, in future filings beginning with the 10-Q for the quarter ending September 30, 2007, the company will remove the reference and discussion of “Core Operating Earnings.” · Tell us how you considered the guidance of Question 11 of the Frequently Asked Questions Regarding the Use of Non-GAAP Financial Measures related to your presentations of Core Operating Earnings per Common Share – Basic and Diluted.Please revise similar presentations in future filings to eliminate this adjustment or revise to support its usefulness.If you are able to support that these measures are not prohibited, revise to clearly address how you overcome the fact that the per share measure you present does not depict the amount that accrues directly to shareholders’ benefit. 2 Response:The guidance in question 11 of the Frequently Asked Questions indicates that certain Non-GAAP per share measures may be meaningful from an operating standpoint, even though the measure does not indicate the amount that accrues to shareholders.The measure “Core Operating Earnings per Common share – Basic and Diluted” is used by management, and may be used by investors, to evaluate the portion of GAAP net income per common share that relate to ongoing business operations excluding the effect of those items that the company believes are not part of ongoing core operating results.In future filings beginning with the 10-Q for the quarter ending September 30, 2007, the company will remove the reference and discussion of “Core Operating earnings.” · Please revise your other non-GAAP measures, including Core return on average assets, Core return on average equity, and Core efficiency ratio, accordingly. Response:In future filings beginning with the 10-Q for the quarter ending September 30, 2007, the company will remove the reference and discussion of Core return on average assets, Core return on average equity, and Core efficiency ratio. 2. If you are able to support that your non-GAAP measures are not prohibited, please revise to address the following: · Please clearly disclose how the non-GAAP “core operating earnings” measure as well as related non-GAAP measures are helpful to investors’ understanding of the your results of operations.Refer to Item 10(e)(l)(i)(C) of Regulation S-K. Response:Although the company believes that Non-GAAP measures are useful to management and investors by providing an opportunity to analyze the portion of GAAP net income, and net income per common share, that relate to ongoing business operations excluding the effect of those items that the company believes are not part of ongoing core operating results, in future filings beginning with the 10-Q for the quarter ending September 30, 2007, the company will remove the reference and discussion of“Core Operating Earnings.” · Please clearly disclose how you use the non-GAAP financial measures.Please provide specific examples.Refer to Item 10(e)(l)(i)(D) of Regulation S-K.If you do not use certain measures, disclose that fact and identify which measures are not used. Response:Management uses the Non-GAAP measures to analyze for its executive management and Board of Directorsthe portion of GAAP net income, and net income per common share, that relate to regular business operations excluding the effect of those items that the company believes are not part of regular core operating results.
